Title: To John Adams from Charles Clapham, 29 October 1798
From: Clapham, Charles
To: Adams, John



Respected Sir
Quincy Octo. 29th 1798—

I took the Liberty (some Weeks ago) to address a Line to you, inclosing a Diagram, by which I attempted to prove, that a Circle might be found equal to a given square, and demonstrated geometrically—Upon which, I requested your Opinion—But the unhappy sickness in Your Family (which I sincerely lament) & Duties of your Office as Chief Magistrate have no doubt prevented you from complying with my Request—As I have Thoughts of laying my Proposition before the American Academy of Arts & Sciences—and have found on reflection, that there are Two or three inaccuracies, or Matters not fully explain’d, I would request your Excellency to return the Diagram, and if you think it may Merit a Review after the alterations, I shall be proud to forward to you Sir, one much more accurate—
With all Respect / I am / Your Devoted Humble servant

Chas. Clapham